Citation Nr: 1021766	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-10 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In October 2008, the Board remanded the Veteran's acquired 
psychiatric disorder claim.  The agency of original 
jurisdiction (AOJ) continued the previous denial in a March 
2009 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board remanded the case in October 2008 for the RO/AMC to 
obtain outstanding treatment records from the Tinley Park 
Mental Health Center from 1972 after obtaining proper 
authorization.  Following the receipt of these records, if 
any, the Veteran was to be afforded a VA psychiatric 
examination to address the etiology of his acquired 
psychiatric disorder.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  

Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claim.  The 
evidence of record reveals that in August 2009, the RO 
informed the Veteran that in order to obtain medical records 
from the Tinley Park Mental Health Center, a signed VA Form 
21-4142, Authorization and Consent to Release Information, to 
include a witnesses' signature and date, was required.  In 
response to the August 2009 letter, the Veteran faxed an 
updated authorization form with a witnesses' signature and 
date in August 2009.  However, a note dated March 15, 2010 on 
the second page of the faxed response states "No response."  
It is unclear as to the meaning of what this means or what 
position "J.C." the apparent author of the notation holds.  

It appears that the Veteran complied with the RO's directions 
with respect to submitting an updated medical authorization 
form with a witnesses' signature and date.  However, there is 
no indication that a subsequent attempt was made in obtaining 
the treatment records from the Tinley Park Medical Center.  
Accordingly, on Remand, the RO should attempt to locate these 
records, if available, in compliance with the Board's 
instructions.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998) (holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).    

The Board also notes that medical records from the Illinois 
Central Hospital in Chicago were to be obtained prior to 
review of the Veteran's claim.  The record indicates that a 
letter was mailed to the Veteran in January 2009 in order to 
obtain a medical authorization for these records.  However, 
the Veteran responded in a January 2009 statement that 
Illinois Central Hospital closed many years ago, and he 
failed to submit an authorization.  Thus, any additional 
efforts to obtain this information would be futile.   

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request medical 
treatment reports for the Veteran from 
the Tinley Park Mental Health Center 
from 1972.  The medical records 
obtained, if any, should be associated 
with the claims file.  All efforts to 
obtain this information should be fully 
documented in the claims folder.  If 
further authorization from the Veteran 
is required, the RO should obtain such 
authorization.  

2.	If, and only if, additional medical 
records are received, the claims folder 
should be forwarded to a VA health care 
professional to determine the nature 
and etiology of any current psychiatric 
disorder(s).  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  A rationale for any 
opinion expressed should be provided.  
If the examiner determines that further 
examination or testing of the Veteran 
is necessary before providing the 
requested opinions, such should be 
undertaken.

The examiner should respond to the 
following:

a. Is it at least as likely as not 
that the veteran's psychiatric 
disorder(s) is/are etiologically 
related to the veteran's period of 
active service?

b. If it is determined that the 
veteran's psychiatric disorder(s) 
preexisted his period of active 
service, is it at least as likely 
as not that the veteran's 
psychiatric disorder(s) was/were 
permanently aggravated beyond the 
normal course of progression by 
his period of service?

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.	The RO/AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement 
of the case as to the issue on appeal, 
and afforded a reasonable period of 
time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


